Citation Nr: 1725920	
Decision Date: 07/07/17    Archive Date: 07/18/17

DOCKET NO.  08-26 131A	)	DATE
	)
	)

On appeal from the
Department of Veterans Affairs Regional Office in Winston-Salem, North Carolina


THE ISSUES

1. Entitlement to a rating in excess of 20 percent for peripheral neuropathy of the right lower extremity, prior to August 5, 2008.

2.  Entitlement to a rating in excess of 40 percent for peripheral neuropathy of the right lower extremity, from August 5, 2008 to May 20, 2013.

3.  Entitlement to a rating in excess of 60 percent for peripheral neuropathy of the right lower extremity from May 20, 2013.

4.  Entitlement to an extraschedular rating under 38 C.F.R. § 3.321(b) for peripheral neuropathy of the right lower extremity, or for the combined effects of peripheral neuropathy of the right lower extremity and other service-connected disabilities.


REPRESENTATION

Veteran represented by:	Robert V. Chisholm, Attorney-at-Law


WITNESS AT HEARING ON APPEAL

The Veteran


ATTORNEY FOR THE BOARD

G. E. Wilkerson, Counsel


INTRODUCTION

The Veteran served on active duty from October 1977 to July 1980.

These matters initially came before the Board of Veterans' Appeals (Board) on appeal from rating decisions of the Department of Veterans Affairs (VA) Regional Offices (RO) in St. Petersburg, Florida and Winston-Salem, North Carolina. 

In May 2012, the Veteran testified before a Veterans Law Judge at a hearing, a transcript of which has been associated with the claims file.  The Veterans Law Judge who held the hearing is no longer employed at the Board.  In March 2017, the Board sent a letter to the Veteran informing him of his right to a hearing before a Veterans Law Judge who would participate in the adjudication of his appeal, and requesting that he inform the Board if he wanted another hearing.  That same month, the Veteran's representative responded that he did not want another hearing. The Board will therefore proceed with a decision in this matter.

In February 2016, the Board issued a decision restoring a 40 percent rating for peripheral neuropathy of the right lower extremity, and also determined that a 20 percent rating for the disability prior to August 5, 2008 was warranted, and that a rating in excess of 40 percent from August 5, 2008 to May 20, 2013 was not warranted, but that a 60 percent rating for the disability from May 20, 2013 was warranted.  The Board also determined that a compensable rating for postoperative residuals of right inguinal hernia prior to May 26, 2011, was not warranted, but that a 10 percent was warranted from that date.  The Board also assigned a higher 10 percent rating for surgical scar, residuals of right herniorrhaphy from August 20, 2012, but determined that a compensable rating was not warranted prior to that date.  Finally, the Board also remanded the matter of entitlement to a total disability rating based upon individual unemployability due to service-connected disability (TDIU) for additional development.  

The Veteran appealed the Board's decision to the Court of Appeals for Veteran's Claims (Court).  In a May 2016 Memorandum Decision, the Court vacated the Board's decision to the extent that it denied ratings in excess of 20 percent for peripheral neuropathy of the right lower extremity prior to August 5, 2008, in excess of 40 percent from August 5, 2008 to May 20, 2013, and in excess of 60 percent from May 20, 2013, and remanded these matters to the Board.

In April 2016, the Board issued a decision granting entitlement to a TDIU.  This Board decision was effectuated in a May 2016 rating decision, which awarded a TDIU and Dependents' Educational Assistance (DEA) from January 23, 2009.

In August 2016, the Veteran submitted a notice of disagreement with respect to the effective dates assigned for the award of a TDIU and DEA.  VA's Veterans Appeals Control and Locator System (VACOLS), which is an automated database for tracking appeals, reflects that the AOJ has acknowledged the NOD, is continuing to develop the claims, and will issue the Veteran a Statement of the Case (SOC) if any of the claims are not granted in full. As such, the situation is distinguishable from Manlincon v. West, 12 Vet. App. 238 (1999), where a NOD had not been recognized.  As VACOLS reflects that the NOD has been recognized and that additional action is pending, Manlincon is not applicable in the present case. Therefore, these claims remain under the jurisdiction of the AOJ at this time.

The issue of entitlement to an extraschedular rating under 38 C.F.R. § 3.321(b) for peripheral neuropathy of the right lower extremity, or for the combined effects of peripheral neuropathy of the right lower extremity and other service-connected disabilities is addressed in the REMAND portion of the decision below and is REMANDED to the Agency of Original Jurisdiction (AOJ).


FINDINGS OF FACT

1. Prior to August 5, 2008, the Veteran's peripheral neuropathy of the right lower extremity was manifested by moderately severe incomplete paralysis of the sciatic nerve.

2.  From August 5, 2008, the Veteran's peripheral neuropathy of the right lower extremity has been manifested by complete paralysis of the sciatic nerve.


CONCLUSIONS OF LAW

1. The criteria for a 40 percent rating for peripheral neuropathy of the right lower extremity, prior to August 5, 2008, have been met. 38 U.S.C.A. §§ 1155, 5107 (West 2014); 38 C.F.R. § 4.124a, Diagnostic Code 8520 (2016).

2.  The criteria for an 80 percent rating for peripheral neuropathy of the left lower extremity, from August 5, 2008 to May 20, 2013, have been met. 38 U.S.C.A. §§ 1155, 5107 (West 2014); 38 C.F.R. § 4.124a, Diagnostic Code 8520 (2016).

3.  The criteria for an 80 percent rating for peripheral neuropathy of the left lower extremity from May 20, 2013, have been met. 38 U.S.C.A. §§ 1155, 5107 (West 2014); 38 C.F.R. § 4.124a, Diagnostic Code 8520 (2016).







REASONS AND BASES FOR FINDINGS AND CONCLUSIONS

I. Factual Background

In an April 2007 statement, the Veteran's father reported that the Veteran complained of pain in his right leg for many years and that he was often unable to stand or walk without the assistance of a cane.  

The Veteran was afforded a VA examination in April 2007.  The Veteran reported that his right lower extremity peripheral neuropathy started in 1978 with residual nerve damage from his right herniorrhaphy causing numbness, weakness, spasms, and intermittent pain in his right lower leg from the thigh to the ankle.  The Veteran reported that his right leg had weakened to the point of falls intermittently in the past year and that he used a cane at all time.  The Veteran reported four falls in the past year.  

On examination of the right lower extremity, the examiner noted that the right leg muscles appeared normal in size and structure.  There was no evidence of atrophy or decrease in size of the leg.  The thighs and calves were equal size on the right and the left.  The Veteran's muscle strength was 2/5.  The examiner indicated that functional impairment was mostly related to mobility and some numbness and tingling with sitting, standing, and walking, with the right leg falling asleep at times.  The examiner reported that the affected nerves were the sciatic and femoral and that the Veteran had mild sensory impairment evidenced by pinprick and soft touch physical examination.  The examiner also noted that the Veteran had a slight limp and that he was walking with a cane.  A sensory function report showed that the right lower extremity had decreased vibration, normal pain, decreased light touch, and normal position sense.  The examiner also noted that there was no muscle atrophy, no abnormal muscle tone or bulk, no tremors, tics, or other abnormal movements, and that no joint function was affected by the nerve disorder.  The examiner reported that the peripheral neuropathy prevented sports, had moderate effects on chores and exercise, mild effects on shopping, recreation, traveling, and feeding, and no effects on bathing, dressing, toileting, and grooming.  

In August 2007, the Veteran developed numbness of the left face, arm, and leg and was found to have a right thalamic infarct.  In September 2007, the Veteran was diagnosed with neurosyphilis.  

In February 2008, an MRI of the thoracic spine showed transverse myelitis at the T7 vertebrae consistent with a T10 spinal cord level.  A February 2008 treatment note shows that the Veteran was using a wheelchair.  In February 2008, the Veteran moved to North Carolina.  During a consultation to establish care at a new VAMC, the Veteran reported that his symptoms started in August 2007, when he was first diagnosed with neurosyphilis, and that, prior to that, he was able to walk without assistance.  He reported that he required the assistance of a wheelchair and/or walker and that he could barely stand on his own.  

In a February 2008 letter, the Veteran's treating VA physician indicated that the Veteran suffered from "significant neurological disease and has now developed polyneuropathy.  He has difficulty with ambulation and [was] using a walker."  The physician also reported that the Veteran had reduced balance and frequent falls.  

Also in February 2008, the Veteran was examined as part of his application for Social Security disability benefits.  The examiner noted an ataxic unsteady gait, requiring the support of a walker.  On examination, the Veteran's knees had flexion of 0-90 degrees.  A sensory examination revealed diminished strength in the lower extremities of 2/5 and reflexes of 1+.  

On VA treatment in April 2008, strength in the extremities was normal.  There was normal range of motion at the bilateral lower extremities in all muscle groups.  Hip flexors were 3+ to 4/5 and knee extensors were 3+.  The Veteran exhibited fairly good dorsiflexion at 4/5 bilaterally.  Knee flexors were 4 to 4+/5 bilaterally.  Hip adductors and abductors were 3+ to 4/5 bilaterally.  Sensation appeared fairly present throughout the trunk, but there was some decrease at the level below the inguinal ligament at the thigh, and absent at the distal legs and feet.  There was decreased proprioception, markedly decreased vibration, and absent at the ankles and feet.

An April 2008 VA neurology consult reflects that the lower extremities were cool.  There was normal muscle bulk and tone.  Motor examination was limited by pain in the low back.  There was anti-gravity strength in all muscle groups.  Reflexes were 2+ in the knees, and absent at the ankles.  Plantar responses were mute.  Vibratory sensation was absent at the toes and barely present at the knees.  Pinprick sensation was absent to the level of the inguinal ligament.

Also in April 2008, a nerve conduction study was essentially normal with no evidence of peripheral neuropathy.  There was a borderline slowing in the right peroneal nerve across the fibular head, which was noted to possibly represent a compressive neuropathy at that site.  

In June 2008, the Veteran's father reported that the Veteran's health had deteriorated to the point that he had gone from a cane to a walker and recently to a mobile scooter. The Veteran's father indicated that the Veteran was "unable to stand for any significant length of time due to constant pain, numbness, and weakness in his back and leg preventing him from getting a restful night of sleep."  

A June 2008 VA treatment note shows that the Veteran reported falls within the past year.  On examination, the Veteran's strength was 4/5.  The Veteran was able to use a cane to walk to the examination table.  He had decreased sensation in the lower extremities.  

A June 2008 VA spinal cord injury treatment note shows that the Veteran complained of residual neuropathic pain.  The Veteran reported that he was using a scooter, but he was doing exercises at home and walking using his cane.  

An August 2008 private treatment note shows that the Veteran reported chronic right extremity sharp, burning pain, which varied in severity from 7/10 to 10/10.  The Veteran reported that this pain began after repair of a right inguinal hernia.  On examination, the Veteran was using a walker.  His motor strength was 3/5 on the right, and sensation was decreased in both feet, more so on the right.  The examiner noted no atrophy.  Range of motion in the joints was full, but painful at the hip and knee.  The Veteran's gait was steady.  The Veteran was diagnosed with chronic neuropathy of both lower extremities.

In a March 2009 letter, the Veteran's private physician reported that the Veteran had continued severe weakness of both lower extremities, primarily on the left.  The physician indicated that the Veteran now had "moderately severe paralysis of the sciatic nerve with plantar flexion, dorsiflexion, knee extension, and knee flexion on the left 2/5 throughout.  On the right, his strength is 3/5 plantar, dorsiflexion, knee flexion, and knee extension."  The physician reported that the Veteran required the use of a cane on the right side for ambulation and that he had great difficulty in standing from a seated position.  

The Veteran was afforded a VA examination in March 2009.  The Veteran reported that he experienced pain down the leg and peripheral neuropathy since his right inguinal hernia repair in 1979.  Also, in the last several years, he developed a transverse myelitis secondary to neurosyphilis and now he has burning pain, numbness, and tingling going down both legs.  He also reported weakness in both lower extremities.  The Veteran was using a scooter and stated that he could not get out of the scooter to transfer himself to the examining table.  On examination, the Veteran had diminished sensation to sharp stimuli to both the right and left inguinal area.  There was also diminished sensation of the ankles and in the legs and a loss of reflexes in the lower extremities.  The examiner noted loss of motor strength, and that there was no real difference between the two extremities.  

The examiner indicated that any peripheral nerve problem that he had related to the inguinal hernia was obscured by the transverse myelitis and the neurological deficit secondary to this.  Therefore, he could not differentiate for any previous peripheral neuropathy from an inguinal hernia because it was totally obscured by the findings from the transverse myelitis.  The examiner reported that there was "no way to separate or distinguish any symptoms in the right extremity from previous peripheral neuropathy and his present transverse myelitis."  

One VA examination in May 2010, the Veteran reported that he was unable to use his lower extremities and that he had constant pain to the lower extremities from the waist down.  He reported that this has been progressive for the past three to four years.  On examination, the Veteran's strength was 0 to the bilateral lower extremities, absent sharp sensation to the bilateral extremities, absent light touch to the bilateral extremities, and deep tendon reflexes were nonexistent throughout the lower extremities.  The examiner was unable to isolate a specific nerve.  The examiner indicated that "[t]his would appear to be a central neurological process and not a peripheral neurological process."  There was no muscle wasting or atrophy.  The examiner diagnosed peripheral sensory neuropathy status post right inguinal herniorrhaphy.  The examiner indicated that the diagnosis was based upon a review of the claims file with relatively consistent complaints of sensory deficit to the inner aspect of the right thigh from the time of leaving service.  The examiner reported that he was unable to delineate out the sensory deficit due to the Veteran's comorbid conditions.  The examiner indicated that nerve conductions and EMG studies would not be of any benefit due to the Veteran's demyelinating transverse myelitis, as well as the possibility of some neurotoxicity from his previous history of chemotherapy.  

An October 2010 private treatment note shows that the Veteran was walking with a walking stick and was limping.  

In an October 2010 statement, the Veteran reported that he lived in constant pain as a result of his service-connected neuropathy.

A December 2010 treatment note shows that the Veteran had very cold feet and legs.  On examination, there was 0/5 strength in the legs.  The Veteran was noted as being nonambulatory.  Sensation was severely decreased to all modalities in the legs.  

The Veteran was afforded a VA examination in January 2011.  He was in a wheelchair and reported that he had been unable to walk for more than ten years due to weakness of the lower extremities.  The Veteran's lower extremities were of normal color and warm.  The dorsalis pedis and posterior tibial pulses were palpable.  The examiner noted a history of trauma to the nerve, most likely at herniorrhaphy.  The Veteran reported numbness and weakness of both lower extremities, with occasional burning pain, but no shooting pain.  The Veteran also reported weakness of both lower extremities with no tremors and no dysesthesia with pins and needles.  

On examination, the Veteran had loss of all motor function in the bilateral lower extremities, with flaccid paralysis and no active motion.  A sensory function report showed that there was no vibration, decreased pain, no light touch, and no position sense of the bilateral lower extremities.  The examiner noted mild muscle atrophy.  The examiner reported no joint symptoms, but no active joint motion due to flaccid paralysis.  In the comments section of the examination report the examiner stated that the Veteran's transverse myelitis symptoms would be difficult to differentiate from his right lower extremity peripheral neuropathy following the herniorrhaphy.  The examiner opined that the Veteran has likely had transverse myelitis since 2007, when he was treated for neurosyphilis.  The examiner opined that the right leg neuropathy condition with symptoms already existed before he was treated for neurosyphilis because the Veteran used a wheelchair for weakness of the right leg for ten years.

In an addendum opinion dated in May 2011, a VA examiner opined that the Veteran's flaccid paralysis of the right lower extremity is most likely related to his non-service connected neurosyphilis with residual transverse myelitis.  

A July 2011 VA treatment note documented that the Veteran's extremities showed no signs of arterial or venous insufficiency, with ample muscle mass and tone.  The examiner noted that the Veteran was in a VA wheelchair and stood unassisted for the examination. 

The Veteran testified before a Veterans Law Judge in May 2012.  During the hearing, he reported that he could not stand and that he was confined to a scooter.  He stated that he could not go to the bathroom, wash, or dress on his own and that he has a nurse five days a week to help him.  The Veteran testified that the medication he took, as well as the pain, prevented him from concentrating.  The Veteran testified that the last time he worked was over twenty years ago, when he performed jobs sitting in a wheelchair.  

The Veteran was afforded a VA examination in August 2012.  The Veteran was in a scooter and unable to stand.  The Veteran reported his belief that a nerve was cut during his right hernia surgery such that he had loss of sensation and movement in that extremity  The Veteran reported that he last worked twenty years ago and that his pain made it difficult to move around and concentrate on his job.  The Veteran reported constant and severe numbness and tingling of the entire right lower extremity and constant aching, burning, or sharp pain of the entire lower right extremity.  The examiner reported that the nerves involved were the right L2-S2 and that the type of nerve dysfunction was possible neuralgia.  The Veteran also claimed to have had total paralysis a few times in the past, with a duration of one hour.  

On examination, the Veteran's sensory function was abnormal, there was no neuritis, no neuralgia, and no muscle wasting or atrophy.  The examiner was unable to test range of motion, but indicated that passive motion, "appeared to be okay."  The examiner diagnosed peripheral localized sensory neuropathy right medial thigh due to inguinal surgery.  The examiner opined that the rest of the Veteran's neuropathy of the right lower extremity and left lower extremity was least as likely as not residuals of non-service connected medical condition.  The examiner stated that it was impossible to tell if there was still a current sensory neuropathy right medial thigh at this time due to the non-service connected myelitis that affected his entire right lower extremity.  As to functional impairment, the examiner indicated that the sensory changes of the right inner thigh possibly due to nerve injury of the genitofemoral nerve "would not significantly affect a person's ability to function" and that the Veteran might be able to perform limited sedentary employment.

In May 2013, the Veteran submitted a Peripheral Nerves Condition Disability Benefits Questionnaire filed out by a private examiner.  The examiner indicated that the Veteran had severe paresthesias and/or dysethesias in the bilateral lower extremities.  The examiner also indicated that the Veteran had muscle atrophy in the bilateral legs, but did not provide measurements.  The examiner noted that the Veteran had severe, incomplete paralysis of the sciatic nerve with marked muscular atrophy in the bilateral lower extremities.  The examiner indicated that the Veteran's functional impairment in the bilateral lower extremities was such that no effective function remains other than that which would be equally well served by amputation with prosthesis.  

A June 2013 VA physical medicine rehabilitation consult reflects that, on examination, patellar tendon reflexes were 2/4 bilaterally and Achilles' tendon reflexes were 1/4 bilaterally.  Sensation to pinprick and touch was absent in the upper thighs through the feet.  Position sense was normal in feet.  Manual muscle testing of the lower extremities revealed trace movement at the right and left hips, but otherwise motor function was absent.  

A June 2014 VA spinal cord injury note report reflects the Veteran's complaint of bilateral lower extremity, right greater than left, burning dysesthesias in the lower extremities.  Motor strength was 0/5 in the bilateral lower extremities.  Reflexes were 2+, and sensation was intact to T11, but absent below.  He was assessed with T11 paraplegia secondary to transverse myelitis and a history of neurosyphilis.

On VA examination in April 2015, the examiner noted that the Veteran had a history of thalmic stroke, transverse myelitis, neurosyphilis, and non-Hodgkin's lymphoma, all of which could cause peripheral neuropathy (motor and sensory).

The Veteran endorsed moderate constant leg pain, moderate paresthesias and/or dysesthesias and mild numbness.

Motor strength tests revealed right knee flexion of 3/5, right ankle plantar flexion of 3/5, and right ankle dorsiflexion of 2/5.  The Veteran did not have atrophy.  Deep tendon reflex examination revealed 1+ (hypoactive) reflexes in the right knee and ankle.  Sensation was decreased in the right thigh, knee, lower leg and ankle, and was absent in the foot/toes.

The examiner noted that the Veteran's gait was not normal and he was unable to walk or bare any weight on his legs.  He was in a wheelchair.  The examiner indicated that this was due to transverse myelitis and neurosyphilis.

With respect to impacted nerves, the examiner noted moderately severe incomplete paralysis of the sciatic nerve, moderate incomplete paralysis of the external popliteal nerve, moderate incomplete paralysis of the musculocutaneous nerve, moderate incomplete paralysis of the anterior tibial nerve, moderate incomplete paralysis of the internal popliteal nerve, moderate incomplete paralysis of the anterior crural nerve, moderate incomplete paralysis of the internal saphenous nerve, moderate incomplete paralysis of the obturator nerve, moderate incomplete paralysis of the external cutaneous nerve, and moderate incomplete paralysis of the ilio-inguinal nerve.  

The examiner noted that functional impairment of the extremity was not so impaired such that no function remained other than that which would be equally well-served by an amputation with prosthesis.

The examiner diagnosed peripheral neuropathy secondary to neurosyphilis and transverse myelitis, and noted that the Veteran's peripheral neuropathy and inability to walk were due to his transverse myelitis and neurosyphilis.  The hernia surgery did cause some decreased sensation in the right thigh after the 1979 surgery, but was not responsible for his current peripheral neuropathy or inability to walk.  

II.  Legal Criteria and Analysis

Disability evaluations are determined by application of the criteria set forth in the VA's Schedule for Rating Disabilities, which is based on average impairment in earning capacity.  38 U.S.C.A. § 1155; 38 C.F.R. Part 4.  An evaluation of the level of disability present must also include consideration of the functional impairment of the Veteran's ability to engage in ordinary activities, including employment.  38 C.F.R. § 4.10.  When a question arises as to which of two ratings apply under a particular diagnostic code, the higher evaluation is assigned if the disability more closely approximates the criteria for the higher rating.  38 C.F.R. § 4.7.  After careful consideration of the evidence, any reasonable doubt remaining is resolved in favor of the Veteran.  38 C.F.R. § 4.3.

The Veteran's entire history is to be considered when making disability evaluations.  See generally 38 C.F.R. § 4.1; Schafrath v. Derwinski, 1 Vet. App. 589 (1995).

The Court has held that "staged" ratings are appropriate for any rating claim when the factual findings show distinct time periods where the service-connected disability exhibits symptoms that would warrant different ratings.  See Hart v. Mansfield, 21 Vet. App. 505 (2007); Fenderson v. West, 12 Vet. App 119 (1999).  In this case, the Veteran has already been awarded staged ratings for the disability on appeal.  Accordingly, the Board will consider the propriety of the rating at each stage.

The Veteran's peripheral neuropathy of the right lower extremity is rated as 20, 40 and 60 percent disabling pursuant to the criteria of 38 C.F.R. § 4.124a, Diagnostic Code 8520.  This diagnostic code provides the rating criteria for paralysis of the sciatic nerve.  Mild incomplete paralysis of the sciatic nerve warrants a 10 percent rating.  A 20 percent rating requires moderate incomplete paralysis of the sciatic nerve.  A 40 percent rating requires moderately severe incomplete paralysis of the sciatic nerve.  A 60 percent rating requires severe incomplete paralysis with marked muscular atrophy.  An 80 percent rating requires complete paralysis.  When there is complete paralysis, the foot dangles and drops, no active movement of the muscles below the knee is possible, and flexion of the knee is weakened or (very rarely) lost.  38 C.F.R. § 4.124a. 

The term "incomplete paralysis" with peripheral nerve injuries indicates a degree of loss or impaired function substantially less than the type pictured for complete paralysis given with each nerve, whether due to the varied level of the nerve lesion or to partial regeneration.  When the involvement is wholly sensory, the rating should be for mild, or at most, the moderate degree.  See Note at "Diseases of the Peripheral Nerves" in 38 C.F.R. § 4.124(a).

As an initial matter, the Board notes that the Veteran's right lower extremity is affected by both his service-connected peripheral neuropathy and his non-service connected transverse myelitis and neurosyphilis.  When it is not possible to separate the effects of a service-connected disability and a nonservice-connected disability, reasonable doubt must be resolved in the Veteran's favor and the symptoms in question attributed to the service-connected disability.  Mittleider v. West, 11 Vet. App. 181, 182 (1998).  In this case, numerous VA examiners have indicated that it is not possible to differentiate between the symptoms of the peripheral neuropathy and the symptoms of the transverse myelitis.  See August 2012 VA Examination Report; January 2011 VA Examination Report; May 2010 VA Examination Report; May 2009 VA Examination Report.  As such, the Board finds that all currently manifested symptoms are part of the service-connection peripheral neuropathy of the right lower extremity.   

A. Period Prior to August 5, 2008

The foregoing medical evidence from this period reflects that the Veteran's peripheral neuropathy of the right lower extremity was manifested by right leg pain, unsteady gait, and diminished sensation.  

In April 2007, it was noted that the Veteran had fallen intermittently during the previous year.  On examination, 2/5 muscle strength was indicated.  By February 2008, the Veteran's gait was unsteady and he had begun to use a wheelchair. A Social Security disability evaluation revealed that the Veteran's knees had flexion of 0-90 degrees.  A sensory examination revealed diminished strength in the lower extremities of 2/5 and reflexes of 1+.   In April 2008, it was noted that the Veteran had no reflexes in his ankles.  

Given the foregoing, and resolving reasonable doubt in the Veteran's favor, we find that the evidence supports a 40 percent rating on the basis of moderately severe incomplete paralysis of the sciatic nerve.

However, the Board also finds that a rating in excess of 40 percent is not warranted.  As noted above, under Diagnostic Code 8520, a 60 percent rating requires severe incomplete paralysis with marked muscular atrophy.  The evidence from his time period does not demonstrate muscle atrophy.  On VA examination in April 2007, there was no muscle atrophy, no abnormal muscle tone or bulk, and no tremors, tics, or other abnormal movements.  Social Security disability examination in February 2008 reflects that the Veteran retained right knee flexion, and while sensation and strength were diminished they were not absent.  Reflexes were also 1+, but not absent.  

On VA treatment in April 2008, there was decrease at the level below the inguinal ligament at the thigh, and absent at the distal legs and feet.  There was decreased proprioception, markedly decreased vibration, and absent at the ankles and feet.  Another April 2008 report notes barely present vibratory sensation.  Again, this demonstrates some absent and diminished sensation on various tests, but some sensation was retained.  Despite absent/diminished sensation, the Veteran exhibited fairly good dorsiflexion at 4/5 bilaterally.  Strength was 3+ to 4 in the lower extremity.  Moreover, there was normal range of motion at the bilateral lower extremities.  Strength was 4/5 on VA treatment in June 2008 and the Veteran was still able to use a cane, though he used a walker and wheelchair with regularity at that point. 

For the foregoing reasons, the Board believes that the evidence does not more nearly approximate severe incomplete paralysis with marked muscular atrophy.  In addition, the evidence does not approximate complete paralysis (the foot dangles and drops, no active movement of the muscles below the knee is possible, and flexion of the knee is weakened or (very rarely) lost) contemplated in the next- higher 80 percent rating.  Accordingly, a 40 percent rating, but no higher, for the disability is warranted for this period.

B.  Periods from August 5, 2008

In consideration of the evidence discussed above, the Board finds that an 80 percent rating is warranted for both periods from August 5, 2008.  In so finding, we acknowledge that the evidence has varied, and the Veteran's disability has apparently worsened during the course of the appeal periods.  However, by the time of the March 2009 VA examination, the Veteran could not get out of a scooter to transfer himself to the examination table.   There was loss of reflexes and motor strength.  On VA examination in May 2010, the Veteran's strength was 0 in the lower extremity, sharp and light touch sensation was absent in the extremity, and deep tendon reflexes were "nonexistent."  On treatment in December 2010, strength was again 0/5 and the Veteran was nonambulatory.  On VA examination in January 2011, the Veteran had lost all motor function in the bilateral lower extremities, with flaccid paralysis and no active motion.

Similar level of disability is indicated in future examination, with a May 2013 examiner noting that function was so impaired such that no effective function remained other than that which would be equally well-served by amputation.  On VA treatment in June 2014, motor strength was 0/5 in the bilateral lower extremities.  Reflexes were 2+, and sensation was intact to T11, but absent below.  On examination in 2015, it was noted that the Veteran was unable to walk or bear weight on the legs.

Given the foregoing, the Board concludes that the criteria for an 80 percent rating under Diagnostic Code 8520-complete paralysis with no active movement of the muscles below the knee is possible, and flexion of the knee is weakened or (very rarely) lost-have been more nearly approximated.

The Board notes that this is the maximum rating available under Diagnostic Code 8520.

The Board has also considered other potentially applicable diagnostic codes; however, the Veteran's peripheral neuropathy of the right lower extremity is not shown to involve any other factor that would warrant evaluation of the disability under any other provisions of the rating schedule.

In particular, the Board notes that numerous affected nerves of the right lower extremity have been identified.  We have considered whether higher or separate rating under any other applicable code.  However, 80 percent is the maximum rating allowable for paralysis of any involved nerve.  See 38 C.F.R. § 4.124a.  As to whether a separate rating based upon another affected nerve would constitute improper pyramiding, separate disability ratings may only be assigned for distinct disabilities resulting from the same injury so long as the symptomatology for one condition was not "duplicative of or overlapping with the symptomatology" of the other condition, i.e. pyramiding.  See Esteban v. Brown, 6 Vet. App. 259, 262   (1994).  In this case, the 80 percent ratings assigned contemplate pain and weakness in the lower extremity such that no active motion is possible.  Accordingly, the Board finds that a separate rating for other involved nerves of the lower extremity would be based on overlapping or duplicate symptomatology.  Accordingly, the Board finds that separate ratings for the other identified nerves are not warranted.



ORDER

A 40 percent rating for peripheral neuropathy of the right lower extremity, prior to August 5, 2008, is granted, subject to the controlling regulations applicable to the payment of monetary benefits.

An 80 percent rating for peripheral neuropathy of the right lower extremity, from August 5, 2008 to May 20, 2013, is granted, subject to the controlling regulations applicable to the payment of monetary benefits.

An 80 percent rating for peripheral neuropathy of the right lower extremity, from May 20, 2013, is granted, subject to the controlling regulations applicable to the payment of monetary benefits.



REMAND

Upon review of the claims file, the Board believes that additional development on the claim for increased rating for peripheral neuropathy of the right lower extremity, on an extraschedular basis, is warranted.

The Board is precluded by regulation from assigning an extraschedular rating under 38 C.F.R. § 3.321(b)(1) in the first instance.  However, the Board is not precluded from raising this question, see Floyd v. Brown, 9 Vet. App. 88 (1996), and addressing referral where circumstances are presented which the Director of VA's Compensation Service might consider exceptional or unusual.  Shipwash v. Brown, 8 Vet. App. 218, 227 (1995).

Consideration of referral for an extraschedular rating, such consideration requires a three-step inquiry. See Thun v. Peake, 22 Vet. App. 111 (2008), aff'd sub nom. Thun v. Shinseki, 572 F.3d 1366 (Fed. Cir. 2009). The first question is whether the schedular rating adequately contemplates the Veteran's disability picture.  Thun, 22 Vet. App. at 115.  If the criteria reasonably describe the claimant's disability level and symptomatology, then the claimant's disability picture is contemplated by the rating schedule, the assigned schedular evaluation is, therefore, adequate, and no referral is required.  If the schedular evaluation does not contemplate the claimant's level of disability and symptomatology and is found inadequate, then the second inquiry is whether the claimant's exceptional disability picture exhibits other related factors such as those provided by the regulation as governing norms.  If the Veteran's disability picture meets the second inquiry, then the third step is to refer the case to the Director of Compensation Services to determine whether an extraschedular rating is warranted. 

Additionally, in Johnson v. McDonald, 762 F.3d 1362, 1365-66 (Fed. Cir. 2014), the Federal Circuit held that "[t]he plain language of § 3.321(b)(1) provides for referral for extra-schedular consideration based on the collective impact of multiple disabilities."

Here, the Board finds that the first two criteria of Thun have been met, and therefore a referral to the Director of Compensation Service is warranted.  In this case, the record demonstrates exceptional disability picture, given the Veteran's inability to walk or stand, and that he had to use his upper extremities even to lift his lower extremity up.  In addition, as pointed out by the Court in the Memorandum Decision, the effects of the Veteran's herniorrhaphy and his peripheral neuropathy trace their origin to the same effect and appear to suggest that they combined to cause his present functional limitations.

Moreover, the Veteran has indicated that his former job required a significant amount of walking, and despite accommodations from his employer, he was let go due to inability to perform his work duties.  In addition, the Veteran reported that he was unable to get along with his coworkers due to his service-connected depression and anxiety disorder.   In light of these factors, the Board finds that there is marked interference with employment.

A referral for consideration of an extraschedular rating, to include consideration of whether extraschedular rating is warranted based on the collective impact of all of the Veteran's service-connected disabilities, is therefore appropriate.


Accordingly, the case is REMANDED for the following action:

1. The AOJ should refer the claim for entitlement to an increased rating for peripheral neuropathy of the right lower extremity on an extraschedular basis-to include consideration of the collective impact of other service-connected disabilities pursuant to Johnson v. McDonald, 762 F.3d 1362 (Fed. Cir. 2014)-to the Director of Compensation Service for consideration.

 2. If upon completion of the above action, any benefit sought on appeal remains denied, the Veteran and his representative should be furnished with a Supplemental Statement of the Case and afforded a reasonable opportunity for response.

The Veteran has the right to submit additional evidence and argument on the matter or matters the Board has remanded.  Kutscherousky v. West, 12 Vet. App. 369   (1999).  This claim must be afforded expeditious treatment. The law requires that all claims that are remanded by the Board of Veterans' Appeals or by the United States Court of Appeals for Veterans Claims for additional development or other appropriate action must be handled in an expeditious manner. See 38 U.S.C.A. §§ 5109B, 7112 (West 2014).



____________________________________________
A. S. CARACCIOLO
Veterans Law Judge, Board of Veterans' Appeals



Department of Veterans Affairs


